United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
FAIRCHILD AIR FORCE BASE, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Norman R. McNulty, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1956
Issued: January 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 22, 2006 appellant filed a timely appeal from the July 12, 2006 decision of the
Office of Workers’ Compensation Programs, which terminated his compensation benefits
effective May 26, 2005. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(1), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits on
the grounds that he had no residuals or disability causally related to his accepted employmentrelated condition. In his appeal, appellant argued that the Office did not meet its burden of proof
because the medical opinion of the impartial medical specialist was not adequately rationalized.
FACTUAL HISTORY
On May 8, 2002 appellant, then a 54-year-old training manager, filed an occupational
disease claim, Form CA-2, alleging that polluted air in his building at the employing

establishment had caused upper respiratory and breathing ailments and ear, nose and
throat-related illnesses. He stopped working on August 9, 2002. The Office accepted the claim
on December 5, 2002 for allergic rhinitis.
On June 6, 2003 the Office scheduled an appointment for appellant with Dr. Charles F.
Benage, a Board-certified otolaryngologist, to get a second medical opinion on appellant’s
condition. It provided Dr. Benage a statement of accepted facts (SOAF) indicating that appellant
had worked in a converted warehouse with poor air circulation and no air filtration system. Air
quality testing at the facility showed a wide variety of dust materials, including paper and
clothing fibers, wood, ink toner, pollen, glass fiber, insect debris, plant hairs, bird debris and
other irritants. The SOAF also stated that appellant had a history of smoking and had stopped
smoking intermittently since 1978.
Dr. Benage reported the results of his examination on July 8, 2003. He diagnosed
appellant with rhinitis medicamentosa, which he believed was caused by excessive use of Afrin,
an over-the-counter nasal decongestant spray appellant used in conjunction with a continuous
positive airway pressure devise prescribed for sleep apnea. Dr. Benage also indicated that
appellant had significant inhalant allergies that were likely due to exposure to allergens in the
workplace. He opined that appellant would be able to return to work without restriction if he
stopped using Afrin and continued getting shots to control his inhalant allergies.
Appellant’s treating physician, Dr. Edgar A. Figueroa, a Board-certified family
practitioner, stated in a July 29, 2003 letter that his condition would not allow him to return to his
employment because of his need for continuous therapy and medication. Dr. Figueroa stated that
appellant’s health showed no signs of improvement and that his frequent episodes of severe
allergic reactions, ear and sinus infections, bronchitis, internal hemorrhoids, extreme fatigue and
prostatic hyperplasia complicated his treatment. He incorporated the findings of an earlier
report, in which he diagnosed appellant with chronic sinusitis, chronic rhinitis, chronic
obstructive pulmonary disease, chronic ear infections, sleep apnea and depression. Dr. Figueroa
stated that there was no cure for appellant’s condition.
Based on the reports of Drs. Benage and Figueroa, the Office determined that there was a
conflict in the medical evidence and referred appellant to a referee physician. Dr. Reynold Karr,
Jr., a Board-certified rheumatologist, examined appellant on October 27, 2003. He provided a
report of the same date answering the specific questions posed by the Office and a supplemental
report containing the results of diagnostic tests. Dr. Karr diagnosed appellant with allergic
rhinitis, which was “accepted as being medically connected to the federal employment,” and
with rhinitis medicamentosa, which he stated was more probably than not unrelated to federal
employment. He stated that appellant’s obstructive sleep apnea was related to both forms of
rhinitis, as well as obesity. Dr. Karr also diagnosed appellant with chronic frontal and ethmoidal
sinusitis, which he believed was equally related to both forms of rhinitis and with infrequent
otitis media (inflammation of the inner ear), which he found to be related to the sinusitis. He
indicated that appellant’s smoking most likely contributed to his rhinitis and sinusitis. Dr. Karr
did not find appellant’s depression to be related to federal employment factors.

2

Dr. Karr stated that he was of the opinion that appellant did continue to suffer from
allergic rhinitis, but that it was unrelated to the federal employment, as appellant’s symptoms had
not changed after a year of absence from the federal workplace and there was no objective
evidence of a causal link. He stated that “the presence of only a temporal relationship is
insufficient to prove causality.” Dr. Karr believed that it was more likely than not that the
symptoms were related to infrequent cigarette smoking, regular use of Afrin and possibly
exposure to dander from appellant’s two dogs. He found appellant’s physical limitations to be
frequent disruption of activity because of coughing, sneezing and nasal congestion and fatigue
arising out of these symptoms and sleep apnea. Dr. Karr stated that appellant needed to work in
a clean air environment. He indicated that appellant would be employable on a part-time basis in
his current condition and on a full-time basis once his condition had been thoroughly evaluated
and properly managed.
On November 10, 2003 Dr. Karr reported that the results of the in vitro allergy test were
uniformly negative for the specific IgE antibodies tested, including dog and cat dander, dust mite
species, seasonal pollens and mold. The test indicated that appellant was within the normal
range of IgE antibodies. Dr. Karr also stated that he had reviewed some factual information he
received about the building in which appellant worked. Dr. Karr concluded that none of the
additional information provided objective evidence that changed the opinion in his October 28,
2003 report.
In a December 29, 2003 letter, the Office informed appellant that it proposed termination
of his wage loss and medical benefits based on Dr. Karr’s report. In an attached memorandum,
the Office explained that the weight of the medical evidence supported Dr. Karr’s opinion that
appellant’s current symptoms were not work related.
Appellant responded to the proposed termination on January 25, 2004. He argued that
the medical opinion of the impartial medical specialist was insufficient to terminate
compensation because it was not properly rationalized. Specifically, appellant claimed that
Dr. Karr did not explain why the accepted condition of allergic rhinitis was temporally limited
and could not have created a permanent condition. He also argued that the Office should
continue medical and lost wages benefits because the impartial medical specialist indicated that
appellant was still at least partially disabled because of allergic rhinitis, a condition the Office
had accepted as being employment related.
On April 7, 2004 the Office requested that Dr. Karr supplement his report by clarifying
his opinions on appellant’s disability status, the recommended work restrictions, the causal
relationship between appellant’s current condition and his federal employment and what he
meant by the term “temporal relationship” in his initial report. It also asked how he would alter
his opinions on appellant’s disability if he discontinued use of Afrin.
In his supplemental report dated May 12, 2004, Dr. Karr stated that appellant would be
able to work four hours per day in his current condition and eight hours per day when his rhinitis
had been adequately treated. He opined that discontinued use of Afrin was unlikely to have a
significant effect without other interventions, such as smoking cessation. Dr. Karr indicated that
appellant would need to work in an environment without strong smells, smoke, dust or mold
growth. He explained that his opinion about the relationship between appellant’s rhinitis and his

3

employment was based on the record’s lack of a “positive test or provocative challenge” to a
unique occupational allergen. Dr. Karr also stated that by “temporal relationship” he meant a
short time interval between occupational exposure and development of symptoms.
On April 27, 2004 the Office referred appellant to Dr. David D. Bot, a Board-certified
psychiatrist, for a second opinion on his diagnosed depression. Dr. Bot examined appellant on
June 9, 2004. He diagnosed major depression, mild severity and found it was causally related to
the accepted condition of allergic rhinitis. Dr. Bot stated that the rhinitis appeared to have
precipitated the depression and that no nonwork stress situations contributed to it. He also stated
that from a psychiatric standpoint, appellant would be able to perform any job that was within his
physical capacity.
On December 29, 2004 the Office again notified appellant of proposed termination of his
compensation and medical benefits on the grounds that Dr. Karr provided evidence that
appellant’s current disability was unrelated to his federal employment. It found that Dr. Karr’s
opinion was well rationalized and based on objective medical records. The Office stated that
Dr. Karr’s opinion was supported by the fact that appellant had not been exposed to the work
environment for over a year.
On January 17, 2005 appellant opposed the Office’s proposed termination on the grounds
that it did not meet the burden of showing that appellant’s disability was no longer related to his
federal employment. Specifically, appellant noted that the Office did not address Dr. Bot’s
report and argued that it relied unduly on Dr. Karr’s report. Appellant argued that Dr. Karr’s
conclusion that his condition was not work related because exposure to work factors had ceased
the prior year was not supported by reasoned analysis.
By decision dated May 26, 2005, the Office terminated appellant’s wage-loss benefits. It
found that Dr. Karr’s opinion was supported by thorough examinations and diagnostic tests and
the fact that appellant had not been exposed to the work environment in the year prior to his
examination. The Office noted that, according to Dr. Bot’s opinion, appellant’s depression
would not impact his ability to work.
Appellant filed an appeal of this decision on July 14, 2005. By letter dated July 19, 2005,
the Board requested the case record from the Office. Not having received the record, on
March 20, 2006 the Board remanded the case to the Office for reconstruction and proper
assemblage of the case record. The Office reissued its decision terminating appellant’s wageloss benefits on July 12, 2006.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.1 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.2
1

Elaine Sneed, 56 ECAB ___ (Docket No. 04-2039, issued March 7, 2005).

2

Mary A. Lowe, 52 ECAB 223, 224 (2001).

4

The Federal Employees’ Compensation Act provides that, if there is a disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make an examination.3 The
implementing regulation states that if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician or an Office
medical adviser or consultant, the Office shall appoint a third physician to make an examination.
This is called a referee examination and the Office will select a physician who is qualified in the
appropriate specialty and who has had no prior connection with the case.4
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on proper factual and medical background, must be given special weight.5
ANALYSIS
The Office accepted appellant’s claim of allergic rhinitis in December 2002. Appellant
stopped working in August 2002 and has not worked since that time.
In June 2003, the Office referred appellant to Dr. Benage, a Board-certified
otolaryngologist, to secure an opinion as to the severity and likely duration of appellant’s
disability. Dr. Benage diagnosed appellant with rhinitis medicamentosa, which was completely
unrelated to the accepted employment factors. He stated that appellant would be able to return to
work without restriction once he stopped using the nasal spray Afrin. Appellant’s personal
physician, Dr. Figueroa, a Board-certified family practitioner, disagreed with Dr. Benage’s
report. He stated that appellant’s employment-related condition was chronic and that he was
permanently disabled from work.
Given the disagreement between Drs. Benage and Figueroa regarding appellant’s
diagnosis and level of disability, the Office properly found a conflict of medical opinion
evidence and referred appellant to Dr. Karr, a Board-certified rheumatologist, to act as the
impartial medical specialist and resolve the conflict of medical opinion evidence.
Dr. Karr conducted an examination and diagnosed appellant with allergic rhinitis, which
he accepted as being medically connected to appellant’s federal employment. He stated that
while appellant did “continue to suffer from allergic rhinitis,” in his opinion, appellant’s “current
nasal and sinus symptoms, whether allergic or nonallergic, are unrelated to the workplace
conditions of exposure at the employing establishment on a more probable than not basis. In my
view, the presence of only a temporal relationship is insufficient to prove causality.” This
opinion was based on the facts that the record contained no evidence of a specific allergen in
appellant’s workplace to which he had a negative reaction and that appellant had not been
exposed to his workplace in more than a year. He opined that the persistent nasal and sinus
3

5 U.S.C. §§ 8101-8193, 8123(a).

4

20 C.F.R. § 10.321.

5

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

5

symptoms were more likely related to infrequent cigarette smoking and regular use of an overthe-counter nasal spray. In a supplemental report dated May 12, 2004, Dr. Karr stated that
discontinued use of nasal spray would not have a significant effect on appellant’s condition
without other interventions, including smoking cessation. The results of in vitro allergy testing
indicated that appellant was within the normal range for all allergens tested.
When the report of an impartial medical specialist is not sufficiently well reasoned, it is
not accorded special weight as medical opinion evidence.6 The Board finds that Dr. Karr’s
report is not sufficiently well reasoned to constitute the special weight of the medical opinion
evidence. His report does not provide adequate medical reasoning for the opinion that
appellant’s allergic rhinitis, which he accepted as being related to appellant’s employment, was
not the cause of his ongoing nasal and sinus symptoms.
Dr. Karr opined that appellant’s current symptoms were unrelated to his exposure to
unclean air at the employing establishment and were related instead to cigarette smoke and
overuse of Afrin. He stated that his opinion was based partially on the fact that appellant was
symptomatic, but had not been exposed to the polluted work environment for over a year.
However, Dr. Karr does not indicate the normal duration of allergic rhinitis following removal of
allergens. His report is silent as to whether any residuals of allergic rhinitis could affect or be
affected by subsequent exposure to allergens. Dr. Karr also based his opinion on the fact that no
objective evidence linked the accepted condition of rhinitis to allergens at the employing
establishment. This challenge appears to apply more to the initial acceptance of the claim than
whether or not appellant’s current condition is related to the accepted condition.7
Additionally, Dr. Karr gave no rationalization for his opinion that cigarette smoke and
Afrin were the more likely causes for appellant’s ongoing nasal and sinus symptoms. He did not
explain how he determined that the symptoms he observed were the result of these factors rather
than the result of physical changes initiated by a polluted work environment.
The lack of medical reasoning on the critical issue of whether appellant’s current
condition is causally related to the accepted condition of allergic rhinitis makes Dr. Karr’s report
insufficient to constitute the special weight of the medical opinion evidence. As the record
contains an unresolved conflict of medical opinion evidence, the Board finds that the Office has
not met its burden of proof to terminate appellant’s compensation benefits.
CONCLUSION
The Board finds that the report of the impartial medical specialist Dr. Karr was not
sufficiently rationalized to constitute the special weight of the medical evidence. Therefore,

6

Elaine Sneed, supra note 1; Newton Ky Chung, 39 ECAB 919 (1988).

7

See Willa M. Frazier, 55 ECAB 379, 385 (2004) (“it is a denial of administrative due process to terminate
compensation benefits on the ostensible grounds that a claimant no longer suffers residuals of an accepted condition,
where the record supports that the real reason for the Office’s action was that it had determined that the condition
was not causally related to the claimant’s employment and should not have been accepted as such”).

6

there remains an unresolved conflict of medical opinion evidence preventing the Office from
meeting its burden of proof to terminate appellant’s compensation benefits.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 12, 2006 is reversed.
Issued: January 24, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

